Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10 are pending in this application.
Election/Restrictions
Applicant’s election with traverse of Group I and a single disclosed species (i.e. ZB-R-53) in the reply filed on 12/20/2021 is acknowledged.  Upon further review of the case and applicant’s argument, it is deemed necessary to withdraw the Restriction Requirement between Groups I and II.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Masuda et al. U.S. Pat. No. 10,815,206.  Masuda et al. discloses many exemplary compounds (see below) that are the same as applicants when applicant’s Formula I has the following substituents: R = -C(CH3)2-OH, alkyl,  (CH2)3-OH, alkenyl, cycloalkyl-OH, heterocyclic-OH, substituted heterocyclic, etc.; R1 = H; M = phenyl; R2 = CH3; X = O; Y = CH2; A = isoxazole, pyrazole, triazole, oxadiazole and pyrdine; RA = ; and L1 = C3-alkyl, and benzyl.

    PNG
    media_image1.png
    123
    459
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    243
    518
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    154
    562
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    333
    607
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    283
    547
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    150
    519
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    135
    465
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    121
    582
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    134
    518
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    136
    507
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    178
    609
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    133
    517
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    130
    473
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    114
    530
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    138
    484
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    271
    496
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    137
    478
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    194
    432
    media_image18.png
    Greyscale


Since said exemplary compounds are the same as applicants, a 102(a)(1)/102(a)(2) rejection is proper.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:


b.  In claim 7, the following chemical structures are not drawn properly because the substituent attached to the triazole ring are chopped from the table of the compounds.

    PNG
    media_image19.png
    202
    698
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    321
    669
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    479
    641
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    357
    651
    media_image22.png
    Greyscale





    PNG
    media_image23.png
    417
    646
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    170
    337
    media_image24.png
    Greyscale

    PNG
    media_image25.png
    396
    622
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    189
    327
    media_image26.png
    Greyscale

Applicants have to replace the defective structures shown above.  Note that applicants have to review all the chemical structures and fix and defective chemical structures according to the specification (see pages 8-12).

	c.  In claim 9, the phrase “treating a diseases or disorder or condition” is indefinite.  What is covered and what is not?  Literally, the claim embraces the treatment of any disease that is known and diseases that may be discovered in the future. In order to overcome this rejection applicants have to recite specific diseases as it was done in claim 10. 

Information Disclosure Statement
8.	Applicant’s Information Disclosure Statement, filed on 04/29/2021 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.
					 
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kahsay Habte/
Primary Examiner, Art Unit 1624



January 6, 2022